Exhibit 10.01

--------------------------------------------------------------------------------

 

Registration Rights Agreement

Dated As of March 30, 2007

between

Xcel Energy Inc.

and

Merrill Lynch, Pierce, Fenner & Smith
Incorporated,

Greenwich Capital Markets, Inc.

and

Lazard Capital Markets LLC

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into
this 30 day of March, 2007, between Xcel Energy Inc., a Minnesota corporation
(the “Company”), and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and Greenwich Capital Markets, Inc. (“RBSGC”) as lead dealer
managers and Lazard Capital Markets LLC (collectively with Merrill Lynch and
RBSGC, the “Dealer Managers”) as co-dealer manager.

This Agreement is made pursuant to the Dealer Managers Agreement, dated February
28, 2007, among the Company and the Dealer Managers (the “Dealer Managers
Agreement”), which provides for the offer by the Company to exchange its 5.613%
Senior Notes, Series A due 2017 (the “New Notes”) for up to $350,000,000 of its
7% Senior Notes, Series due 2010 (the “Existing Notes”) validly tendered and not
validly withdrawn, on the terms and subject to the conditions set forth in the
Offering Memorandum dated February 28, 2007 (the “Offering Memorandum”).  In
order to induce the Dealer Managers to enter into the Dealer Managers Agreement,
the Company has agreed to provide for the benefit of the Holders (defined below)
the registration rights set forth in this Agreement.  The execution of this
Agreement is a condition to the closing under the Dealer Managers Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1.             Definitions.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

“1934 Act” shall mean the Securities Exchange Act of l934, as amended from time
to time.

“Affiliate” of any specified Person shall mean any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified Person. For purposes of this definition, “control” of a
Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such person whether by contract or
otherwise.

“Automatic Shelf Registration Statement” shall mean an “automatic shelf
registration statement” as that term is defined in Rule 405 under the Securities
Act.

“Closing Date” shall mean the Settlement Date as defined in the Dealer Managers
Agreement.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.


--------------------------------------------------------------------------------


“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2.1 hereof.

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2.1 hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form), and all amendments and supplements to such registration statement,
including the Prospectus contained therein, all exhibits thereto and all
documents incorporated by reference therein.

“Exchange Period” shall have the meaning set forth in Section 2.1 hereof.

“Exchange Securities” shall mean the 5.613% Senior Notes, Series B due 2017,
issued by the Company under the Indenture containing terms identical to the New
Notes in all material respects (except for references to certain interest rate
provisions, restrictions on transfers and restrictive legends), to be offered to
Holders of New Notes in exchange for Registrable Securities pursuant to the
Exchange Offer.

“Holder” shall mean each Person who becomes the registered owner of Registrable
Securities, and each Participating Broker-Dealer that holds Exchange Securities
for so long as such Participating Broker-Dealer is required to deliver a
prospectus meeting the requirements of the 1933 Act in connection with any
resale of such Exchange Securities.

“Indenture” shall mean the Indenture relating to the New Notes, dated as of
December 1, 2000, between the Company and Wells Fargo Bank Minnesota, National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Outstanding (as defined in the Indenture) Registrable
Securities;  provided that whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or any Affiliate (as defined in the
Indenture) of the Company shall be disregarded in determining whether such
consent or approval was given by the Holders of such required percentage amount.

“Original Exchange Offer” means the offer by the Company to exchange its Old
Notes for New Notes validly tendered and not validly withdrawn, on the terms and
conditions set forth in the Offering Memorandum.

2


--------------------------------------------------------------------------------


“Participating Broker-Dealer” shall mean any Dealer Manager and any other
broker-dealer which makes a market in the New Notes and exchanges Registrable
Securities in the Exchange Offer for Exchange Securities.

“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including any such prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein.

“Registrable Securities” shall mean the New Notes; provided, however, that the
New Notes shall cease to be Registrable Securities when (i) a Registration
Statement with respect to such New Notes shall have been declared or otherwise
becomes effective under the 1933 Act and such New Notes shall have been disposed
of pursuant to such Registration Statement, (ii) such New Notes may be resold
without restriction pursuant to Rule l44 (or any similar provision then in
force, but not Rule 144A) under the 1933 Act, (iii) such New Notes shall have
ceased to be outstanding or (iv) the Exchange Offer is consummated (except in
the case of New Notes which may not be exchanged in the Exchange Offer).

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation:  (i) all SEC, stock exchange or National Association of Securities
Dealers, Inc. (the “NASD”) registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws, (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any amendments or supplements thereto, any
underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) the fees and disbursements of counsel for the Company
and of the independent public accountants of the Company, including the expenses
of any special audits or “cold comfort” letters required by or incident to such
performance and compliance, (vi) the fees and expenses of the Trustee, and any
escrow agent or custodian, (vii) the reasonable documented fees and expenses of
counsel to the Dealer Managers in connection therewith and (viii) any fees and
disbursements of the underwriters customarily required to be paid by issuers or
sellers of securities and the fees and expenses of any special experts retained
by the Company in connection with any Registration Statement, but excluding
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Securities by a Holder.

3


--------------------------------------------------------------------------------


“Registration Statement” shall mean any registration statement of the Company
which covers any of the Exchange Securities or Registrable Securities pursuant
to the provisions of this Agreement, and all amendments and supplements to any
such Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
or government body performing the functions currently performed by the United
States Securities and Exchange Commission.

“Shelf Registration” shall mean a registration effected pursuant to Section 2.2
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2.2 of this Agreement,
including an Automatic Shelf Registration Statement, if applicable, which covers
all of the Registrable Securities on an appropriate form under Rule 415 under
the 1933 Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

“Trustee” shall mean the trustee with respect to the New Notes under the
Indenture.

2.             Registration Under the 1933 Act.

2.1           Exchange Offer.  The Company shall, for the benefit of the
Holders, at the Company’s cost, use its commercially reasonable efforts to (A)
prepare and, as soon as practicable but not later than 90 days following the
Closing Date, file with the SEC an Exchange Offer Registration Statement on an
appropriate form under the 1933 Act with respect to a proposed Exchange Offer
and the issuance and delivery to the Holders, in exchange for the Registrable
Securities of a like principal amount of Exchange Securities, (B) cause the
Exchange Offer Registration Statement to be declared effective under the 1933
Act within 225 days of the Closing Date, (C) keep the Exchange Offer
Registration Statement effective until the closing of the Exchange Offer and (D)
to the extent not prohibited by any applicable laws or interpretation of the
staff of the SEC use commercially reasonable efforts to cause the Exchange Offer
to be consummated not later than 270 days following the Closing Date.  The
Exchange Securities will be issued under the Indenture.  Upon the effectiveness
of the Exchange Offer Registration Statement, the Company shall promptly
commence the Exchange Offer, it being the objective of such Exchange Offer to
enable each Holder eligible and electing to exchange Registrable Securities for
Exchange Securities (assuming that such Holder (a) is not an affiliate of the
Company within the meaning of Rule 405 under the 1933 Act, (b) is not a
broker-dealer tendering Registrable Securities acquired directly from the
Company for its own account, (c) acquired the Exchange Securities in the
ordinary course of such Holder’s business and (d) is not engaged in and does not
intend to engage in and has no arrangements or understandings with any

4


--------------------------------------------------------------------------------


Person to participate in the Exchange Offer for the purpose of distributing the
Exchange Securities, and such Holder must so represent in order to participate
in the Exchange Offer) to transfer such Exchange Securities from and after their
receipt without any limitations or restrictions under the 1933 Act and under
state securities or blue sky laws.

In connection with the Exchange Offer, the Company shall:


(A)           MAIL TO EACH HOLDER A COPY OF THE PROSPECTUS FORMING PART OF THE
EXCHANGE OFFER REGISTRATION STATEMENT, TOGETHER WITH AN APPROPRIATE LETTER OF
TRANSMITTAL AND RELATED DOCUMENTS;


(B)           KEEP THE EXCHANGE OFFER OPEN FOR ACCEPTANCE FOR A PERIOD OF NOT
LESS THAN 20 BUSINESS DAYS AFTER THE DATE NOTICE THEREOF IS MAILED TO THE
HOLDERS (OR LONGER AT THE OPTION OF THE COMPANY OR IF REQUIRED BY APPLICABLE
LAW) (SUCH PERIOD REFERRED TO HEREIN AS THE “EXCHANGE PERIOD”);


(C)           UTILIZE THE SERVICES OF THE DEPOSITARY FOR THE EXCHANGE OFFER;


(D)           PERMIT HOLDERS TO WITHDRAW TENDERED REGISTRABLE SECURITIES AT ANY
TIME PRIOR TO 5:00 P.M. (EASTERN TIME), ON THE LAST BUSINESS DAY OF THE EXCHANGE
PERIOD, BY SENDING TO THE INSTITUTION SPECIFIED IN THE LETTER OF TRANSMITTAL OR
OTHER APPLICABLE NOTICE, A TELEGRAM, TELEX, FACSIMILE TRANSMISSION OR LETTER
SETTING FORTH THE NAME OF SUCH HOLDER, THE PRINCIPAL AMOUNT OF REGISTRABLE
SECURITIES DELIVERED FOR EXCHANGE, AND A STATEMENT THAT SUCH HOLDER IS
WITHDRAWING SUCH HOLDER’S ELECTION TO HAVE SUCH REGISTRABLE SECURITIES
EXCHANGED; AND


(E)           OTHERWISE COMPLY IN ALL RESPECTS WITH ALL APPLICABLE LAWS RELATING
TO THE EXCHANGE OFFER.

The Exchange Securities shall be issued under (i) the Indenture or (ii) an
indenture identical in all material respects to the Indenture and which, in
either case, has been qualified under the Trust Indenture Act of 1939, as
amended (the “TIA”), or is exempt from such qualification and shall provide that
the Exchange Securities shall not be subject to the transfer restrictions set
forth in the Indenture.  The Indenture or such indenture shall provide that the
Exchange Securities and the New Notes shall vote and consent together on all
matters as one class and that none of the Exchange Securities or the New Notes
will have the right to vote or consent as a separate class on any matter.

As soon as reasonably practicable after the expiration date of the Exchange
Offer, as the case may be, the Company shall:

(I)            ACCEPT FOR EXCHANGE ALL REGISTRABLE SECURITIES DULY TENDERED AND
NOT VALIDLY WITHDRAWN PURSUANT TO THE EXCHANGE OFFER IN ACCORDANCE WITH THE
TERMS OF THE EXCHANGE OFFER REGISTRATION STATEMENT AND THE LETTER OF TRANSMITTAL
WHICH SHALL BE AN EXHIBIT THERETO;

(II)           DELIVER TO THE TRUSTEE FOR CANCELLATION ALL REGISTRABLE
SECURITIES SO ACCEPTED FOR EXCHANGE; AND

5


--------------------------------------------------------------------------------


(III)          CAUSE THE TRUSTEE PROMPTLY TO AUTHENTICATE AND DELIVER EXCHANGE
SECURITIES TO EACH HOLDER OF REGISTRABLE SECURITIES SO ACCEPTED FOR EXCHANGE IN
A PRINCIPAL AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES
OF SUCH HOLDER SO ACCEPTED FOR EXCHANGE.

Interest on each Exchange Security will accrue from the last date on which
interest was paid on the Registrable Security surrendered in exchange therefor
or, if no interest has been paid on the Registrable Security, from the date of
original issuance.  The Exchange Offer shall not be subject to any conditions,
other than (i) that the Exchange Offer, or the making of any exchange by a
Holder, does not violate applicable law or any applicable interpretation of the
staff of the SEC, (ii) the due tendering of Registrable Securities in accordance
with the Exchange Offer, (iii) that each Holder of Registrable Securities
exchanged in the Exchange Offer shall have represented that all Exchange
Securities to be received by it shall be acquired in the ordinary course of its
business, that it is not a broker-dealer tendering Registrable Securities
acquired directly from the Company for its own account and that at the time of
the consummation of the Exchange Offer it shall have no arrangement or
understanding with any person to participate in the distribution (within the
meaning of the 1933 Act) of the Exchange Securities and shall have made such
other representations as may be reasonably necessary under applicable SEC rules,
regulations or interpretations to render the use of Form S-4 or other
appropriate form under the 1933 Act available and (iv) that no action or
proceeding shall have been instituted or threatened in any court or by or before
any governmental agency with respect to the Exchange Offer which, in the
Company’s judgment, would reasonably be expected to impair the ability of the
Company to proceed with the Exchange Offer.  The Company shall inform the Dealer
Managers of the names and addresses of the Holders to whom the Exchange Offer is
made, and the Dealer Managers shall have the right to contact such Holders and
otherwise facilitate the tender of Registrable Securities in the Exchange Offer.

2.2           Shelf Registration.  (i) If, because of any changes in law, SEC
rules or regulations or applicable interpretations thereof by the staff of the
SEC, the Company is not permitted to effect the Exchange Offer as contemplated
by Section 2.1 hereof, (ii) if for any other reason the Exchange Offer
Registration Statement is not declared effective within 225 days following the
original issue of the Registrable Securities or the Exchange Offer is not
consummated within 270 days after the original issue of the Registrable
Securities, or (iii) if a Holder notifies the Company in writing prior to the
20th day following the consummation of the Exchange Offer that it is not
permitted to participate in the Exchange Offer or does not receive fully
tradeable Exchange Securities pursuant to the Exchange Offer, then in case of
each of clauses (i) through (iii) the Company shall, at its reasonable cost:


(A)           AS PROMPTLY AS PRACTICABLE, BUT NO LATER THAN 60 DAYS AFTER BEING
REQUIRED TO DO SO UNDER SECTION 2.2 HEREOF, FILE WITH THE SEC, AND THEREAFTER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE DECLARED EFFECTIVE AS
PROMPTLY AS PRACTICABLE BUT NO LATER THAN 210 DAYS AFTER BEING REQUIRED TO DO SO
UNDER SECTION 2.2 HEREOF, A SHELF REGISTRATION STATEMENT RELATING TO THE OFFER
AND SALE OF THE REGISTRABLE SECURITIES BY THE HOLDERS FROM TIME TO TIME IN
ACCORDANCE WITH THE METHODS OF DISTRIBUTION ELECTED BY THE MAJORITY HOLDERS
PARTICIPATING IN THE SHELF REGISTRATION AND SET FORTH IN SUCH SHELF REGISTRATION
STATEMENT; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 2.2(A) SHALL REQUIRE
THE FILING OF A SHELF REGISTRATION STATEMENT PRIOR TO THE

6


--------------------------------------------------------------------------------



DEADLINE FOR FILING THE EXCHANGE OFFER REGISTRATION STATEMENT SET FORTH IN
SECTION 2.1; PROVIDED, FURTHER, THAT NO HOLDER SHALL BE ENTITLED TO BE NAMED AS
A SELLING SECURITYHOLDER IN THE SHELF REGISTRATION STATEMENT OR TO USE THE
PROSPECTUS FORMING A PART THEREOF FOR RESALES OF REGISTRABLE SECURITIES UNLESS
SUCH HOLDER HAS SIGNED AND RETURNED TO THE COMPANY A NOTICE AND QUESTIONNAIRE AS
DISTRIBUTED BY THE COMPANY CONSENTING TO SUCH HOLDER’S INCLUSION IN THE
PROSPECTUS AS A SELLING SECURITYHOLDER AND PROVIDING SUCH FURTHER INFORMATION TO
THE COMPANY AS THE COMPANY MAY REASONABLY REQUEST.


(B)           USE COMMERCIALLY REASONABLE EFFORTS TO KEEP THE SHELF REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE IN ORDER TO PERMIT THE PROSPECTUS FORMING PART
THEREOF TO BE USABLE BY HOLDERS FOR A PERIOD OF TWO YEARS FROM THE DATE THE
SHELF REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE SEC, OR FOR SUCH
SHORTER PERIOD THAT WILL TERMINATE WHEN ALL REGISTRABLE SECURITIES COVERED BY
THE SHELF REGISTRATION STATEMENT HAVE BEEN SOLD PURSUANT TO THE SHELF
REGISTRATION STATEMENT OR CEASE TO BE OUTSTANDING OR OTHERWISE TO BE REGISTRABLE
SECURITIES (THE “EFFECTIVENESS PERIOD”).


(C)           NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, USE COMMERCIALLY
REASONABLE EFFORTS TO ENSURE THAT (I) ANY SHELF REGISTRATION STATEMENT AND ANY
AMENDMENT THERETO, AT THE TIME EACH SUCH REGISTRATION STATEMENT OR AMENDMENT
THERETO BECOMES EFFECTIVE, AND ANY PROSPECTUS, AS OF THE DATE THEREOF, FORMING
PART THEREOF AND ANY SUPPLEMENT THERETO COMPLIES IN ALL MATERIAL RESPECTS WITH
THE 1933 ACT AND THE RULES AND REGULATIONS THEREUNDER, (II) ANY SHELF
REGISTRATION STATEMENT AND ANY AMENDMENT THERETO DOES NOT, WHEN IT BECOMES
EFFECTIVE, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING AND (III) ANY PROSPECTUS FORMING PART OF ANY SHELF
REGISTRATION STATEMENT, AND ANY SUPPLEMENT TO SUCH PROSPECTUS (AS AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) (EACH AS OF THE DATE THEREOF), DOES NOT INCLUDE
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, THAT CLAUSES (II) AND (III) OF
THIS PARAGRAPH SHALL NOT APPLY TO ANY INFORMATION PROVIDED BY THE DEALER
MANAGERS OR ANY HOLDER.

The Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement, as required by Section 3(b) below, and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC (other than with respect to
any such supplement or amendment resulting solely from the incorporation by
reference of any report filed under the 1934 Act).  In the event that the
Exchange Offer is consummated within 270 days after the Closing Date, the
Company shall have no obligation to file a Shelf Registration Statement pursuant
to Section 2.2(ii).

2.3           Expenses.  The Company shall pay all Registration Expenses in
connection with the registration pursuant to Section 2.1 or 2.2.  Each Holder
shall pay all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

7


--------------------------------------------------------------------------------


2.4           Effectiveness. An Exchange Offer Registration Statement pursuant
to Section 2.1 hereof or a Shelf Registration Statement pursuant to Section 2.2
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or has otherwise become effective; provided, however, that
if, after it has been declared effective or has otherwise become effective, the
offering of Registrable Securities pursuant to an Exchange Offer Registration
Statement or a Shelf Registration Statement is interfered with by any stop
order, injunction or other order or requirement of the SEC or any other
governmental agency or court, such Registration Statement will be deemed not to
have become effective during the period of such interference, until the offering
of Registrable Securities pursuant to such Registration Statement may legally
resume.

2.5           Interest.  The Company agrees that in the event that (a) if
required, the Exchange Offer Registration Statement is not filed with the SEC on
or prior to the 90th calendar day following the Closing Date, (b) (i) if
required, the Exchange Offer is not consummated on or prior to the
270th calendar day following the Closing Date or (ii) if required, a Shelf
Registration Statement has not become effective on or prior to the
210th calendar day following the date on which the Company became obligated to
file such Shelf Registration Statement under Section 2.2 hereof, (c) if
required, the Exchange Offer Registration Statement is filed and declared
effective but shall thereafter cease to be effective (other than after such time
as all New Notes have been disposed of hereunder) or is not usable prior to the
consummation of the Exchange Offer or (d) if required, the Shelf Registration
Statement has been filed and is declared or otherwise becomes effective but
ceases to be effective or usable for a period of time that exceeds 120 days in
the aggregate in any 12-month period in which it is required to be effective
hereunder (each such event referred to in the preceding clauses (a) through (d),
a “Registration Default”), the interest rate borne by the New Notes affected
thereby shall be increased (“Additional Interest”) immediately upon occurrence
of a Registration Default by one-quarter of one percent (0.25%) per annum with
respect to the first 90-day period while one or more Registration Defaults is
continuing and will increase to a maximum of one-half of one percent (0.50%) per
annum Additional Interest thereafter while one or more Registration Defaults is
continuing until all Registration Defaults have been cured; provided that
Additional Interest shall accrue only for those days that a Registration Default
occurs and is continuing, including the date on which any Registration Default
shall occur but not including the date on which all Registration Defaults have
been cured. Such Additional Interest shall be calculated based on a year
consisting of 360 days comprised of twelve 30-day months. Following the cure of
all Registration Defaults the accrual of Additional Interest will cease, the
interest rate will revert to the original rate and, upon any subsequent
Registration Default following any such cure of all Registration Defaults,
Additional Interest will begin accruing again at one-quarter of one percent
(0.25%) per annum and will increase to a maximum of one-half of one percent
(0.50%) per annum as provided above until all Registration Defaults have been
cured. Additional Interest shall not be payable with respect to Registration
Defaults for any period during which a Shelf Registration Statement is effective
and usable by the Holders.

The Company shall notify the Trustee within five business days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable semiannual interest payment
date, immediately available funds in sums sufficient to pay the Additional

8


--------------------------------------------------------------------------------


Interest then due. The Additional Interest due shall be payable on each interest
payment date to the record Holder of New Notes affected thereby entitled to
receive the interest payment to be paid on such date as set forth in the
Indenture. Each obligation to pay Additional Interest shall be deemed to accrue
from and including the day following the applicable Event Date.

Notwithstanding anything else contained herein, no Additional Interest shall be
payable in relation to the applicable Shelf Registration Statement or the
related prospectus if (i) such Additional Interest is payable solely as a result
of (x) the filing of a post-effective amendment to such Shelf Registration
Statement to incorporate annual audited or, if required by the rules and
regulations under the Securities Act, quarterly unaudited financial information
with respect to the Company where such post-effective amendment is not yet
effective and needs to be declared or otherwise become effective to permit
Holders to use the related prospectus or (y) the Company notifies the Holder to
suspend use (on one or more occasions) of the Shelf Registration Statement and
the related prospectus for a period not to exceed an aggregate of 120 days in
any calendar year because of the occurrence of any material event or development
with respect to the Company that, in the reasonable judgment of the Company,
would be detrimental to the Company if so disclosed or would otherwise
materially adversely affect a financing, acquisition, disposition, merger or
other material transaction; provided, however, that in no event shall the
Company be required to disclose the business purpose for such suspension.
Notwithstanding the foregoing, the Company shall not be required to pay
Additional Interest with respect to the New Notes to any Holder if the failure
arises from the Company’s failure to file, or cause to become effective, a Shelf
Registration Statement within the time periods specified in this Section 2 by
reason of the failure of such Holder to provide such information as (i) the
Company may reasonably request, with reasonable prior written notice, for use in
the Shelf Registration Statement or any prospectus included therein to the
extent the Company reasonably determines that such information is required to be
included therein by applicable law, (ii) the NASD or the SEC may request in
connection with such Shelf Registration Statement or (iii) is required to comply
with the agreements of such Holder as contained herein to the extent compliance
thereof is necessary for the Shelf Registration Statement to be declared or
otherwise become effective, including, without limitation, a signed notice and
questionnaire as distributed by the Company consenting to such Holder’s
inclusion in the prospectus as a selling securityholder and providing such
further information to the Company as the Company may reasonably request.

3.             Registration Procedures.

In connection with the obligations of the Company with respect to Registration
Statements pursuant to Sections 2.1 and 2.2 hereof, the Company shall:


(A)           PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT, WITHIN THE
RELEVANT TIME PERIOD SPECIFIED IN SECTION 2, ON THE APPROPRIATE FORM UNDER THE
1933 ACT, WHICH FORM (I) SHALL BE SELECTED BY THE COMPANY, (II) SHALL, IN THE
CASE OF A SHELF REGISTRATION, BE AVAILABLE FOR THE SALE OF THE REGISTRABLE
SECURITIES BY THE ELIGIBLE SELLING HOLDERS THEREOF, (III) SHALL, AT THE TIME OF
EFFECTIVENESS, COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE APPLICABLE FORM AND INCLUDE OR INCORPORATE BY REFERENCE ALL FINANCIAL
STATEMENTS REQUIRED BY THE SEC TO BE FILED THEREWITH OR INCORPORATED BY
REFERENCE THEREIN, AND (IV) SHALL COMPLY IN ALL RESPECTS WITH THE REQUIREMENTS
OF

9


--------------------------------------------------------------------------------



REGULATION S-T UNDER THE 1933 ACT, AND USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE IN
ACCORDANCE WITH SECTION 2 HEREOF;


(B)           SUBJECT TO THE LIMITATIONS CONTAINED IN THE THIRD PARAGRAPH OF
SECTION 2.5, PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND POST-EFFECTIVE
AMENDMENTS TO EACH REGISTRATION STATEMENT AS MAY BE NECESSARY UNDER APPLICABLE
LAW TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE APPLICABLE PERIOD IN
ACCORDANCE WITH SECTION 2; AND CAUSE EACH PROSPECTUS TO BE SUPPLEMENTED BY ANY
REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED TO BE FILED PURSUANT TO
RULE 424 (OR ANY SIMILAR PROVISION THEN IN FORCE) UNDER THE 1933 ACT AND COMPLY
WITH THE PROVISIONS OF THE 1933 ACT, THE 1934 ACT AND THE RULES AND REGULATIONS
THEREUNDER APPLICABLE TO THEM WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES
COVERED BY EACH REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD IN
ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISTRIBUTION BY THE SELLING
HOLDERS THEREOF (INCLUDING SALES BY ANY PARTICIPATING BROKER-DEALER) ; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL IMPLY THAT THE COMPANY IS LIABLE
FOR ANY ACTION OR INACTION OF ANY HOLDER, INCLUDING ANY PARTICIPATING
BROKER-DEALER;


(C)           IN THE CASE OF A SHELF REGISTRATION, (I) NOTIFY EACH HOLDER OF
REGISTRABLE SECURITIES, AT LEAST THREE BUSINESS DAYS PRIOR TO FILING, THAT A
SHELF REGISTRATION STATEMENT (EXCEPT IN THE CASE OF AN AUTOMATIC SHELF
REGISTRATION STATEMENT, IN WHICH CASE AT LEAST THREE BUSINESS DAYS PRIOR TO THE
INCLUSION OF INFORMATION REGARDING SELLING SECURITYHOLDERS IN THE PROSPECTUS
FORMING A PART OF SUCH AUTOMATIC SHELF REGISTRATION STATEMENT) WITH RESPECT TO
THE REGISTRABLE SECURITIES IS BEING FILED AND ADVISING SUCH HOLDERS THAT THE
DISTRIBUTION OF REGISTRABLE SECURITIES WILL BE MADE IN ACCORDANCE WITH THE
METHOD SELECTED BY THE MAJORITY HOLDERS PARTICIPATING IN THE SHELF REGISTRATION;
(II) FURNISH TO EACH HOLDER OF REGISTRABLE SECURITIES WITHOUT CHARGE, AS MANY
COPIES OF EACH PROSPECTUS, INCLUDING EACH PRELIMINARY PROSPECTUS, AND ANY
AMENDMENT OR SUPPLEMENT THERETO AND SUCH OTHER DOCUMENTS AS SUCH HOLDER OR
UNDERWRITER MAY REASONABLY REQUEST, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES
AND, IF THE HOLDER SO REQUESTS, ALL EXHIBITS IN ORDER TO FACILITATE THE PUBLIC
SALE OR OTHER DISPOSITION OF THE REGISTRABLE SECURITIES; AND (III) HEREBY
CONSENT TO THE USE OF THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO BY
EACH OF THE SELLING HOLDERS OF REGISTRABLE SECURITIES IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY THE PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO;


(D)           IN THE CASE OF A SHELF REGISTRATION, USE COMMERCIALLY REASONABLE
EFFORTS TO REGISTER OR QUALIFY THE REGISTRABLE SECURITIES UNDER ALL APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS AS ANY HOLDER OF
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT SHALL REASONABLY
REQUEST BY THE TIME THE SHELF REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY
THE SEC OR OTHERWISE BECOME EFFECTIVE, AND DO ANY AND ALL OTHER ACTS AND THINGS
WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE EACH SUCH HOLDER TO
CONSUMMATE THE DISPOSITION IN EACH SUCH JURISDICTION OF SUCH REGISTRABLE
SECURITIES OWNED BY SUCH HOLDER; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT
BE REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR AS A DEALER IN SECURITIES
IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR
THIS SECTION 3(D),

10


--------------------------------------------------------------------------------



OR (II) TAKE ANY ACTION WHICH WOULD SUBJECT IT TO GENERAL SERVICE OF PROCESS OR
TAXATION IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT;


(E)           NOTIFY PROMPTLY COUNSEL FOR THE HOLDERS AND COUNSEL FOR THE DEALER
MANAGERS AND, WITH RESPECT TO CLAUSES (I), (III), (IV) AND (V) OF THIS PARAGRAPH
ONLY, EACH HOLDER OF REGISTRABLE SECURITIES UNDER A SHELF REGISTRATION OR ANY
PARTICIPATING BROKER-DEALER WHO HAS NOTIFIED THE COMPANY THAT IT IS UTILIZING
THE EXCHANGE OFFER REGISTRATION STATEMENT AS PROVIDED IN PARAGRAPH (F) BELOW
AND, IF REQUESTED BY SUCH HOLDER OR PARTICIPATING BROKER-DEALER, CONFIRM SUCH
ADVICE IN WRITING PROMPTLY (I) WHEN A REGISTRATION STATEMENT (OTHER THAN AN
AUTOMATIC SHELF REGISTRATION STATEMENT) HAS BECOME EFFECTIVE AND WHEN ANY
POST-EFFECTIVE AMENDMENTS (OTHER THAN AS A RESULT OF INCORPORATED DOCUMENT) AND
SUPPLEMENTS THERETO BECOME EFFECTIVE, (II) OF ANY REQUEST BY THE SEC OR ANY
STATE SECURITIES AUTHORITY FOR POST-EFFECTIVE AMENDMENTS AND SUPPLEMENTS TO A
REGISTRATION STATEMENT AND PROSPECTUS OR FOR ADDITIONAL INFORMATION AFTER THE
REGISTRATION STATEMENT HAS BECOME EFFECTIVE, (III) OF THE ISSUANCE BY THE SEC OR
ANY STATE SECURITIES AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF
A REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE,
(IV) OF THE HAPPENING OF ANY EVENT OR THE DISCOVERY OF ANY FACTS DURING THE
PERIOD A SHELF REGISTRATION STATEMENT IS EFFECTIVE THAT REQUIRES ANY CHANGE IN
THE REGISTRATION STATEMENT OR PROSPECTUS SO THAT, AS OF SUCH DATE, THE
STATEMENTS THEREIN ARE NOT MISLEADING AND DO NOT OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (IN
THE CASE OF THE PROSPECTUS, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE); PROVIDED, HOWEVER, THAT SUCH NOTICE NEED NOT IDENTIFY THE EVENT THAT
REQUIRES SUCH CHANGE, AND (V) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION
WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE REGISTRABLE
SECURITIES OR THE EXCHANGE SECURITIES, AS THE CASE MAY BE, FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE;


(F)            IN THE CASE OF THE EXCHANGE OFFER REGISTRATION STATEMENT (I)
INCLUDE IN THE EXCHANGE OFFER REGISTRATION STATEMENT A SECTION ENTITLED “PLAN OF
DISTRIBUTION” WHICH SECTION SHALL BE REASONABLY ACCEPTABLE TO MERRILL LYNCH AND
RBSGC , AND WHICH SHALL CONTAIN A SUMMARY STATEMENT OF THE POSITIONS TAKEN OR
POLICIES MADE BY THE STAFF OF THE SEC WITH RESPECT TO THE POTENTIAL
“UNDERWRITER” STATUS OF ANY BROKER-DEALER THAT HOLDS REGISTRABLE SECURITIES
ACQUIRED FOR ITS OWN ACCOUNT AS A RESULT OF MARKET-MAKING ACTIVITIES OR OTHER
TRADING ACTIVITIES AND THAT WILL BE THE BENEFICIAL OWNER (AS DEFINED IN RULE
13D-3 UNDER THE EXCHANGE ACT) OF EXCHANGE SECURITIES TO BE RECEIVED BY SUCH
BROKER-DEALER IN THE EXCHANGE OFFER, WHETHER SUCH POSITIONS OR POLICIES HAVE
BEEN PUBLICLY DISSEMINATED BY THE STAFF OF THE SEC OR SUCH POSITIONS OR
POLICIES, IN THE REASONABLE JUDGMENT OF MERRILL LYNCH ON BEHALF OF THE
PARTICIPATING BROKER-DEALERS AND ITS COUNSEL, REPRESENT THE PREVAILING VIEWS OF
THE STAFF OF THE SEC, INCLUDING A STATEMENT THAT ANY SUCH BROKER-DEALER WHO
RECEIVES EXCHANGE SECURITIES FOR REGISTRABLE SECURITIES PURSUANT TO THE EXCHANGE
OFFER MAY BE DEEMED A STATUTORY UNDERWRITER AND MUST DELIVER A PROSPECTUS
MEETING THE REQUIREMENTS OF THE 1933 ACT IN CONNECTION WITH ANY RESALE OF SUCH
EXCHANGE SECURITIES, (II) FURNISH TO EACH PARTICIPATING BROKER-DEALER WHO HAS
DELIVERED TO THE COMPANY THE NOTICE REFERRED TO IN SECTION 3(E), WITHOUT CHARGE,
AS MANY COPIES OF EACH PROSPECTUS INCLUDED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT, INCLUDING ANY PRELIMINARY PROSPECTUS, AND ANY AMENDMENT OR SUPPLEMENT
THERETO, AS SUCH PARTICIPATING

11


--------------------------------------------------------------------------------



BROKER-DEALER MAY REASONABLY REQUEST, (III) HEREBY CONSENT TO THE USE OF THE
PROSPECTUS FORMING PART OF THE EXCHANGE OFFER REGISTRATION STATEMENT OR ANY
AMENDMENT OR SUPPLEMENT THERETO, BY ANY PERSON SUBJECT TO THE PROSPECTUS
DELIVERY REQUIREMENTS OF THE SEC, INCLUDING ALL PARTICIPATING BROKER-DEALERS, IN
CONNECTION WITH THE SALE OR TRANSFER OF THE EXCHANGE SECURITIES COVERED BY THE
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, AND (IV) INCLUDE IN THE
TRANSMITTAL LETTER OR SIMILAR DOCUMENTATION TO BE EXECUTED BY AN EXCHANGE
OFFEREE IN ORDER TO PARTICIPATE IN THE EXCHANGE OFFER (X) THE FOLLOWING
PROVISION:

“If the exchange offeree is a broker-dealer holding Registrable Securities
acquired for its own account as a result of market-making activities or other
trading activities, it will deliver a prospectus meeting the requirements of the
1933 Act in connection with any resale of Exchange Securities received in
respect of such Registrable Securities pursuant to the Exchange Offer;” and

(y) a statement to the effect that by a broker-dealer making the acknowledgment
described in clause (x) and by delivering a Prospectus in connection with the
exchange of Registrable Securities, the broker-dealer will not be deemed to
admit that it is an underwriter within the meaning of the 1933 Act; and


(G)           (I)  IN THE CASE OF AN EXCHANGE OFFER, FURNISH COUNSEL FOR THE
DEALER MANAGERS AND (II) IN THE CASE OF A SHELF REGISTRATION, FURNISH COUNSEL
FOR THE HOLDERS OF REGISTRABLE SECURITIES COPIES OF ANY COMMENT LETTERS RECEIVED
FROM THE SEC OR ANY OTHER REQUEST BY THE SEC OR ANY STATE SECURITIES AUTHORITY
FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT AND PROSPECTUS OR FOR
ADDITIONAL INFORMATION;


(H)           MAKE EVERY REASONABLE EFFORT TO OBTAIN THE WITHDRAWAL OF ANY ORDER
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT AS SOON AS POSSIBLE;


(I)            IN THE CASE OF A SHELF REGISTRATION, FURNISH TO EACH HOLDER OF
REGISTRABLE SECURITIES UPON REQUEST, AND EACH UNDERWRITER, IF ANY, WITHOUT
CHARGE, AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION STATEMENT AND ANY
POST-EFFECTIVE AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES
(WITHOUT DOCUMENTS INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS THERETO,
UNLESS REQUESTED);


(J)            IN THE CASE OF A SHELF REGISTRATION, COOPERATE WITH THE SELLING
HOLDERS OF REGISTRABLE SECURITIES TO FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE SOLD AND NOT
BEARING ANY RESTRICTIVE LEGENDS; AND ENABLE SUCH REGISTRABLE SECURITIES TO BE IN
SUCH DENOMINATIONS (CONSISTENT WITH THE PROVISIONS OF THE INDENTURE) AND
REGISTERED IN SUCH NAMES AS THE SELLING HOLDERS OR THE UNDERWRITERS, IF ANY, MAY
REASONABLY REQUEST AT LEAST THREE BUSINESS DAYS PRIOR TO THE CLOSING OF ANY SALE
OF REGISTRABLE SECURITIES;


(K)           IN THE CASE OF A SHELF REGISTRATION, UPON THE OCCURRENCE OF ANY
EVENT OR THE DISCOVERY OF ANY FACTS, EACH AS CONTEMPLATED BY SECTIONS 3(E)(IV)
HEREOF, AS PROMPTLY AS PRACTICABLE AFTER THE OCCURRENCE OF SUCH AN EVENT, USE
ITS COMMERCIALLY REASONABLE EFFORTS TO PREPARE A SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT TO THE REGISTRATION STATEMENT OR THE

12


--------------------------------------------------------------------------------



RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF
THE REGISTRABLE SECURITIES OR PARTICIPATING BROKER-DEALERS, SUCH PROSPECTUS WILL
NOT CONTAIN AT THE TIME OF SUCH DELIVERY ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING OR WILL
REMAIN SO QUALIFIED.  AT SUCH TIME AS SUCH PUBLIC DISCLOSURE IS OTHERWISE MADE
OR THE COMPANY DETERMINES THAT SUCH DISCLOSURE IS NOT NECESSARY, IN EACH CASE TO
CORRECT ANY MISSTATEMENT OF A MATERIAL FACT OR TO INCLUDE ANY OMITTED MATERIAL
FACT, THE COMPANY AGREES PROMPTLY TO NOTIFY EACH HOLDER OF SUCH DETERMINATION
AND TO FURNISH EACH HOLDER SUCH NUMBER OF COPIES OF THE PROSPECTUS AS AMENDED OR
SUPPLEMENTED, AS SUCH HOLDER MAY REASONABLY REQUEST;


(L)            OBTAIN A CUSIP NUMBER FOR ALL EXCHANGE SECURITIES OR REGISTRABLE
SECURITIES, AS THE CASE MAY BE, NOT LATER THAN THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT, AND PROVIDE THE TRUSTEE WITH PRINTED CERTIFICATES FOR
THE EXCHANGE SECURITIES OR THE REGISTRABLE SECURITIES, AS THE CASE MAY BE, IN A
FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITARY;


(M)          (I)  CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TIA IN
CONNECTION WITH THE REGISTRATION OF THE EXCHANGE SECURITIES OR REGISTRABLE
SECURITIES, AS THE CASE MAY BE, (II) COOPERATE WITH THE TRUSTEE AND THE HOLDERS
TO EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE REQUIRED FOR THE INDENTURE TO
BE SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF THE TIA AND (III) EXECUTE, AND
USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE TRUSTEE TO EXECUTE, ALL
DOCUMENTS AS MAY BE REQUIRED TO EFFECT SUCH CHANGES, AND ALL OTHER FORMS AND
DOCUMENTS REQUIRED TO BE FILED WITH THE SEC TO ENABLE THE INDENTURE TO BE SO
QUALIFIED IN A TIMELY MANNER;


(N)           IN THE CASE OF A SHELF REGISTRATION, ENTER INTO AGREEMENTS
(INCLUDING IF REQUESTED, AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM CONTAINING
CUSTOMARY REPRESENTATIONS, WARRANTIES, TERMS AND CONDITIONS; PROVIDED, THAT THE
COMPANY SHALL NOT BE REQUIRED TO ENTER INTO SUCH AGREEMENT MORE THAN ONCE WITH
RESPECT TO ALL THE REGISTRABLE SECURITIES AND MAY DELAY ENTERING INTO SUCH
AGREEMENT UNTIL THE CONSUMMATION OF ANY UNDERWRITTEN PUBLIC OFFERING WHICH THE
COMPANY MAY HAVE THEN UNDERTAKEN) AND TAKE ALL OTHER CUSTOMARY AND APPROPRIATE
ACTIONS IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES AND IN SUCH CONNECTION WHETHER OR NOT AN UNDERWRITING AGREEMENT IS
ENTERED INTO AND WHETHER OR NOT THE REGISTRATION IS AN UNDERWRITTEN
REGISTRATION;


(O)           IN THE CASE OF A SHELF REGISTRATION OR IF A PROSPECTUS IS REQUIRED
TO BE DELIVERED BY ANY PARTICIPATING BROKER-DEALER IN THE CASE OF AN EXCHANGE
OFFER, MAKE AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF THE HOLDERS OF THE
REGISTRABLE SECURITIES, ANY UNDERWRITERS PARTICIPATING IN ANY DISPOSITION
PURSUANT TO A SHELF REGISTRATION STATEMENT, ANY PARTICIPATING BROKER-DEALER AND
COUNSEL FOR THE HOLDERS, ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY REASONABLY REQUESTED BY ANY SUCH
PERSONS, AND CAUSE THE RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND ANY OTHER
AGENTS OF THE COMPANY TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH
REPRESENTATIVE, UNDERWRITER, PARTICIPATING BROKER-DEALER OR COUNSEL FOR THE

13


--------------------------------------------------------------------------------



HOLDERS IN CONNECTION WITH A REGISTRATION STATEMENT IN EACH CASE, AS IS
CUSTOMARY FOR SIMILAR DUE DILIGENCE INVESTIGATIONS; PROVIDED, HOWEVER, THAT ANY
INFORMATION THAT IS DESIGNATED IN WRITING BY THE COMPANY, IN GOOD FAITH, AS
CONFIDENTIAL AT THE TIME OF DELIVERY OF SUCH INFORMATION SHALL BE KEPT
CONFIDENTIAL BY THE HOLDERS, ANY UNDERWRITER, ANY PARTICIPATING BROKER-DEALER
AND ANY OF THEIR RESPECTIVE REPRESENTATIVES, UNLESS SUCH DISCLOSURE IS MADE IN
CONNECTION WITH A COURT PROCEEDING OR REQUIRED BY LAW, OR SUCH INFORMATION
BECOMES AVAILABLE TO THE PUBLIC GENERALLY OR THROUGH A THIRD PARTY WITHOUT AN
ACCOMPANYING OBLIGATION OF CONFIDENTIALITY, PROVIDED, FURTHER, THAT PRIOR NOTICE
SHALL BE PROVIDED AS PRACTICABLE TO THE COMPANY OF THE POTENTIAL DISCLOSURE OF
ANY INFORMATION IN CONNECTION WITH A COURT PROCEEDING OR REQUIRED BY LAW TO
PERMIT THE COMPANY TO OBTAIN A PROTECTIVE ORDER OR TAKE SUCH OTHER ACTION TO
PREVENT DISCLOSURE OF SUCH INFORMATION;


(P)           A REASONABLE TIME PRIOR TO THE FILING OF ANY EXCHANGE OFFER
REGISTRATION STATEMENT OR SHELF REGISTRATION STATEMENT (OTHER THAN AN AUTOMATIC
SHELF REGISTRATION STATEMENT), ANY PROSPECTUS FORMING A PART THEREOF, ANY
AMENDMENT TO AN EXCHANGE OFFER REGISTRATION STATEMENT OR SHELF REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT TO SUCH PROSPECTUS (OTHER THAN WITH RESPECT
TO ANY SUCH AMENDMENT OR SUPPLEMENT RESULTING SOLELY FROM THE INCORPORATION BY
REFERENCE OF ANY REPORT FILED UNDER THE 1934 ACT), PROVIDE COPIES OF SUCH
DOCUMENT TO THE DEALER MANAGERS, COUNSEL FOR THE HOLDERS, IF ANY, AND MAKE SUCH
CHANGES IN ANY SHELF REGISTRATION STATEMENT, ANY PROSPECTUS FORMING A PART
THEREOF OR AMENDMENT OR SUPPLEMENT THERETO PRIOR TO THE FILING THEREOF AS
COUNSEL FOR THE HOLDERS MAY REASONABLY REQUEST WITHIN THREE BUSINESS DAYS OF
BEING SENT A DRAFT THEREOF AND MAKE THE REPRESENTATIVES OF THE COMPANY AVAILABLE
FOR DISCUSSION OF SUCH DOCUMENTS AS SHALL BE REASONABLY REQUESTED BY THE DEALER
MANAGERS;


(Q)           IN THE CASE OF A SHELF REGISTRATION, USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE REGISTRABLE SECURITIES TO BE RATED BY THE APPROPRIATE
RATING AGENCIES, IF SO REQUESTED BY THE MAJORITY HOLDERS, OR IF REQUESTED BY THE
UNDERWRITER OR UNDERWRITERS OF AN UNDERWRITTEN OFFERING OF REGISTRABLE
SECURITIES, IF ANY;


(R)            OTHERWISE COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE
SEC AND MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY
PRACTICABLE, AN EARNINGS STATEMENT COVERING AT LEAST 12 MONTHS WHICH SHALL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE 1933 ACT AND RULE 158 THEREUNDER;

In the case of a Shelf Registration Statement, the Company may (as a condition
to the participation of such Holder and the beneficial owner of Registrable
Securities in the Shelf Registration and in addition to any other conditions to
such participation set forth in this Agreement) require each Holder of
Registrable Securities to furnish to the Company prior to the 30th day following
the Company’s filing of such request for information with the Trustee for
delivery to the Holders such information regarding the Holder and the proposed
distribution by such Holder or beneficial owner of such Registrable Securities
as the Company may from time to time reasonably request in writing.

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event or the
discovery of any facts, each of the kind described in Section 3(e)(iv) hereof,
such Holder will forthwith

14


--------------------------------------------------------------------------------


discontinue disposition of Registrable Securities pursuant to a Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(k) hereof, and, if so directed by
the Company, such Holder will deliver to the Company (at its expense) all copies
in such Holder’s possession, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.

If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Securities included in such offering and
shall be acceptable to the Company.  No Holder of Registrable Securities may
participate in any underwritten registration hereunder unless such Holder (a)
agrees to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

4.             Indemnification; Contribution.

(A)           THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS EACH HOLDER
(INCLUDING EACH DEALER MANAGER, IF APPLICABLE, AND EACH PARTICIPATING
BROKER-DEALER) AND EACH PERSON, IF ANY, WHO CONTROLS ANY HOLDER WITHIN THE
MEANING OF SECTION 15 OF THE 1933 ACT OR SECTION 20 OF THE 1934 ACT AS FOLLOWS:

(I)            AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, ARISING OUT OF ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT PURSUANT TO
WHICH REGISTRABLE SECURITIES WERE REGISTERED UNDER THE 1933 ACT, OR THE OMISSION
OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR ARISING OUT OF
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN
ANY PROSPECTUS OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;

(II)           AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN
SETTLEMENT OF ANY LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY
GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER
BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE
STATEMENT OR OMISSION; PROVIDED THAT (SUBJECT TO SECTION 4(D) BELOW) ANY SUCH
SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF THE COMPANY; AND

(III)          AGAINST ANY AND ALL EXPENSE WHATSOEVER, AS INCURRED (INCLUDING
THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL CHOSEN BY ANY INDEMNIFIED
PARTY), REASONABLY INCURRED IN INVESTIGATING, PREPARING OR DEFENDING AGAINST ANY
LITIGATION,

15


--------------------------------------------------------------------------------


OR ANY INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY, COMMENCED
OR THREATENED, OR ANY CLAIM WHATSOEVER BASED UPON ANY SUCH UNTRUE STATEMENT OR
OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION, TO THE EXTENT THAT
ANY SUCH EXPENSE IS NOT PAID UNDER SUBPARAGRAPH (I) OR (II) ABOVE;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Holder or Underwriter expressly for use in a Registration Statement or any
Prospectus.

(B)           EACH HOLDER SEVERALLY, BUT NOT JOINTLY, AGREES TO INDEMNIFY AND
HOLD HARMLESS THE COMPANY, AND THE OTHER SELLING HOLDERS, AND EACH OF THEIR
RESPECTIVE DIRECTORS AND OFFICERS, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY OR ANY OTHER SELLING HOLDER WITHIN THE MEANING OF SECTION 15 OF THE 1933
ACT OR SECTION 20 OF THE 1934 ACT, AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM,
DAMAGE AND EXPENSE DESCRIBED IN THE INDEMNITY CONTAINED IN SECTION 4(A) HEREOF,
AS INCURRED, BUT ONLY WITH RESPECT TO UNTRUE STATEMENTS OR OMISSIONS, OR ALLEGED
UNTRUE STATEMENTS OR OMISSIONS, MADE IN THE SHELF REGISTRATION STATEMENT OR ANY
PROSPECTUS INCLUDED THEREIN IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION WITH RESPECT TO SUCH HOLDER FURNISHED TO THE COMPANY BY SUCH HOLDER
EXPRESSLY FOR USE IN THE SHELF REGISTRATION STATEMENT OR SUCH PROSPECTUS.

(C)           EACH INDEMNIFIED PARTY SHALL GIVE NOTICE AS PROMPTLY AS REASONABLY
PRACTICABLE TO EACH INDEMNIFYING PARTY OF ANY ACTION OR PROCEEDING COMMENCED
AGAINST IT IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT HEREUNDER, BUT FAILURE SO
TO NOTIFY AN INDEMNIFYING PARTY SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY FROM
ANY LIABILITY HEREUNDER TO THE EXTENT IT IS NOT MATERIALLY PREJUDICED AS A
RESULT THEREOF AND IN ANY EVENT SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT
MAY HAVE OTHERWISE THAN ON ACCOUNT OF THIS INDEMNITY AGREEMENT.  AN INDEMNIFYING
PARTY MAY PARTICIPATE AT ITS OWN EXPENSE IN THE DEFENSE OF SUCH ACTION;
PROVIDED, HOWEVER, THAT COUNSEL TO THE INDEMNIFYING PARTY SHALL NOT (EXCEPT WITH
THE CONSENT OF THE INDEMNIFIED PARTY) ALSO BE COUNSEL TO THE INDEMNIFIED PARTY. 
IN NO EVENT SHALL THE INDEMNIFYING PARTY OR PARTIES BE LIABLE FOR THE FEES AND
EXPENSES OF MORE THAN ONE COUNSEL (IN ADDITION TO ANY LOCAL COUNSEL) SEPARATE
FROM THEIR OWN COUNSEL FOR ALL INDEMNIFIED PARTIES IN CONNECTION WITH ANY ONE
ACTION OR SEPARATE BUT SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION
ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES. NO INDEMNIFYING
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTIES,
SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR
BODY, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION COULD BE SOUGHT UNDER THIS SECTION 4 (WHETHER OR
NOT THE INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL PARTIES THERETO), UNLESS
SUCH SETTLEMENT, COMPROMISE OR CONSENT (I) INCLUDES AN UNCONDITIONAL RELEASE OF
EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH LITIGATION,
INVESTIGATION, PROCEEDING OR CLAIM AND (II) DOES NOT INCLUDE A STATEMENT AS TO
OR AN ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNIFIED PARTY.

(D)           IF AT ANY TIME AN INDEMNIFIED PARTY SHALL HAVE REQUESTED AN
INDEMNIFYING PARTY TO REIMBURSE THE INDEMNIFIED PARTY FOR FEES AND EXPENSES OF
COUNSEL, SUCH INDEMNIFYING PARTY AGREES THAT IT SHALL BE LIABLE FOR ANY
SETTLEMENT OF THE NATURE CONTEMPLATED BY SECTION

16


--------------------------------------------------------------------------------


4(A)(II) EFFECTED WITHOUT ITS WRITTEN CONSENT IF (I) SUCH SETTLEMENT IS ENTERED
INTO MORE THAN 45 DAYS AFTER RECEIPT BY SUCH INDEMNIFYING PARTY OF THE AFORESAID
REQUEST, (II) SUCH INDEMNIFYING PARTY SHALL HAVE RECEIVED NOTICE OF THE TERMS OF
SUCH SETTLEMENT AT LEAST 30 DAYS PRIOR TO SUCH SETTLEMENT BEING ENTERED INTO AND
(III) SUCH INDEMNIFYING PARTY SHALL NOT HAVE REIMBURSED SUCH INDEMNIFIED PARTY
IN ACCORDANCE WITH SUCH REQUEST PRIOR TO THE DATE OF SUCH SETTLEMENT.

(E)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 4 IS FOR ANY
REASON UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY IN
RESPECT OF ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES REFERRED TO
THEREIN, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AGGREGATE AMOUNT
OF SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES AND EXPENSES INCURRED BY SUCH
INDEMNIFIED PARTY, AS INCURRED, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
THE RELATIVE BENEFIT RECEIVED BY THE INDEMNIFIED PARTY, ON THE ONE HAND, AND THE
INDEMNIFYING PARTY, ON THE OTHER HAND, IN CONNECTION WITH THE EXCHANGE OFFER AND
THE SHELF REGISTRATION AND THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND
THE HOLDERS ON THE OTHER HAND IN CONNECTION WITH THE STATEMENTS OR OMISSIONS
WHICH RESULTED IN SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES, AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or by the Holders, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 4. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 4 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the provisions of
this Section 4, in no event shall a Holder be required to contribute any amount
in excess of the amount by which the total price at which the Exchange
Securities or Registrable Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

For purposes of this Section 4, each Person, if any, who controls a Holder
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
shall have the same rights to contribution as such Holder, and each director of
the Company, and each Person, if any,

17


--------------------------------------------------------------------------------


who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Company.

The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder,
their respective affiliates or any Person controlling any Holder, or by or on
behalf of the Company, their respective affiliates or the officers or directors
of or any Person controlling the Company, (iii) acceptance of any of the
Exchange Securities and (iv) any sale of Registrable Securities pursuant to a
Shelf Registration Statement.

5.             Miscellaneous.

5.1           No Inconsistent Agreements.  The Company has not entered into and
the Company will not after the date of this Agreement enter into any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof. 
The rights granted to the Holders hereunder do not and will not for the term of
this Agreement in any way conflict with the rights granted to the holders of the
Company’s other issued and outstanding securities under any such agreements.

5.2           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company has obtained the written consent of Holders
of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or departure.

5.3           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (a) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 5.3, which address initially is the address set forth in the Dealer
Managers Agreement with respect to the Dealer Managers; and (b) if to the
Company, initially at the Company’s address set forth in the Dealer Managers
Agreement, and thereafter at such other address of which notice is given in
accordance with the provisions of this Section 5.3.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in such Indenture.

5.4           Successor and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without

18


--------------------------------------------------------------------------------


limitation and without the need for an express assignment, subsequent Holders;
provided that nothing herein shall be deemed to permit any assignment, transfer
or other disposition of Registrable Securities in violation of the terms of the
Dealer Managers Agreement or the Indenture.  If any transferee of any Holder
shall acquire Registrable Securities, in any manner, whether by operation of law
or otherwise, such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities
such person shall be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement, including the
restrictions on resale set forth in this Agreement and, if applicable, the
Dealer Managers Agreement, and such person shall be entitled to receive the
benefits hereof.

5.5           Third Party Beneficiaries.  The Dealer Managers (even if the
Dealer Managers are not Holders of Registrable Securities) shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Holders, on the other hand, and shall have the right to enforce
such agreements directly to the extent they deem such enforcement necessary or
advisable to protect their rights or the rights of Holders hereunder.  Each
Holder of Registrable Securities shall be a third party beneficiary to the
agreements made hereunder between the Company, on the one hand, and the Dealer
Managers, on the other hand, and shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights hereunder.

5.6           Restriction on Resales.  Until the expiration of two years after
the original issuance of the New Notes, the Company will not, and will cause its
“affiliates” (as such term is defined in Rule 144(a)(1) under the 1933 Act) not
to, resell any New Notes which are “restricted securities” (as such term is
defined under Rule 144(a)(3) under the 1933 Act) that have been reacquired by
any of them and shall immediately upon any purchase of any such New Notes submit
such New Notes to the Trustee for cancellation.

5.7           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

5.8           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

5.9          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.

5.10         Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

XCEL ENERGY INC.

 

 

 

By:

/s/ George E. Tyson II

 

 

 

Name:George E. Tyson II

 

 

Title:  Vice President and Treasurer

 

Confirmed and accepted as
of the date first above
written:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

By:

/s/ Karl F. Schlopy

 

 

Name:Karl F. Schlopy

 

Title:  Managing Director

 

 

GREENWICH CAPITAL MARKETS, INC.

 

By:

/s/ Okwudiri Onyedum

 

 

Name:Okwudiri Onyedum

 

Title:  Vice President

 

 

LAZARD CAPITAL MARKETS LLC

 

By:

/s/ David G. McMillan, Jr.

 

 

Name:David G. McMillan, Jr.

 

Title:  Managing Director

 

20


--------------------------------------------------------------------------------